DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Allowable Subject Matter
Claims 1-18, 21 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising an on-die testing circuit including: a resistor having first and second terminals, the first terminal coupled to the fourth conductive pad, the second terminal coupled to the fifth conductive pad; a first transistor having first and second terminals and a control terminal; the first terminal of the first transistor coupled to the first conductive pad, the second terminal of the first transistor coupled to the fifth conductive pad and to the second terminal of the resistor; a second transistor having first and second terminals and a control terminal, the first terminal of the second transistor coupled to the control terminal of the first transistor, the second terminal of the second transistor coupled to the third conductive pad; and a pulse generator having an input and an output, the input coupled to the second conductive pad, the output coupled to the control terminal of the second transistor; and an electronic component coupled to the on-die testing circuit.
Claims 2-10, 21 and 22 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 11, the prior art of record neither shows nor suggests the combination of method steps of engaging probe pins of a probe with conductive pads of a die area of a wafer, the conductive pads coupled to an on-die testing circuit within the die area; using the probe, applying a signal from the probe to a pulse generator of the on-die testing circuit: using the probe, measuring a voltage and a current of a device under test (DUT) within the die area; and using the probe, determining an operating characteristic of the DUT according to a measured voltage and a measured current of the DUT.
Claims 12-17 depend from allowed claim 11 and are therefore also allowed.
With respect to claim 18, the prior art of record neither shows nor suggests the combination of structural elements comprising probe pins arranged to engage conductive pads of a die area of a wafer, including a first probe pin, a second probe pin, a third probe pin, a fourth probe pin, a fifth probe pin, a sixth probe pin, and a seventh probe pin; a power supply having an output coupled to the first probe pin, and a reference terminal coupled to the third probe pin; a logic circuit having a first output coupled to the second probe pin and having second and third outputs; and an analog-to-digital converter having a first input coupled to the fourth probe pin, and having a second input coupled to the fifth probe pin; in which the sixth probe pin is coupled to the second output of the logic circuit; the sixth probe pin is arranged to engage a first conductive pad of the die area of the wafer; and in which the seventh probe pin is coupled to the third output of the logic circuit; the seventh probe pin is arranged to engage a second conductive pad of the die area of the wafer.
With respect to claim 23, the prior art of record neither shows nor suggests the combination of method steps of engaging probe pins of a probe with conductive pads of a die area of a wafer, the conductive pads coupled to an on-die testing circuit within the die area; using the probe, applying a signal from the probe to a pulse generator of the on-die testing circuit; using the probe, measuring a voltage and a current of a device under test (DUT) within the die area; using the probe, determining an operating characteristic of the DUT according to a measured voltage and a measured current of the DUT; and singulating the wafer into a plurality of dies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US PUB 2016/0172277 discloses a land structure for semiconductor package and 
method therefor.
US PUB 2014/0264806 discloses semiconductor devices and methods of making the 
same.
US PAT 8,487,444 discloses a three-dimensional system-in-package architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858